DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Objections
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: instrumentation for monitoring and controlling the dilution process in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebauer et al. (US Patent Application Publication 2013/0112624).
Regarding claim 1, Gebauer et al. discloses a bioreactor system for producing a cell (16, 25, 37) (Fig. 1, sheet 1 of 2), wherein the bioreactor system comprises:
a cell culture vessel (2) (para. 37) comprising an outlet (see outlet provided with valve 8 at bottom of vessel 22, para. 23 and Fig. 1) (reads on a product harvest module because products within the vessel can be removed or “harvested” therethrough);
a medium container and a water supply  (10, 11) (para. 16, 25, 38); and

As to the limitation of the system being a continuous system for producing the cell, it has been held that that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). The system disclosed by Gebauer et al. is fully capable of continuously producing cells because a user could operate the vessel (22) in a continuous manner to culture cells (para. 16, 37). Therefore, the limitation does not introduce a patentable distinction over Gebauer et al. 
Regarding claim 3, Gebauer et al. discloses an impurity filter unit (para. 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (US Patent Application Publication 2013/0112624) in view of Brau et al. (US Patent Application Publication 2015/0118753).
Regarding claim 2, Gebauer et al. discloses the cell culture vessel, as set forth above.
Gebauer et al. is silent as to a sensor connected to the inline medium dilution system wherein the sensor is located within or outside the cell culture vessel which sensor can measure the concentration or the amount of medium or the amount of selected components or nutrients in the cell culture vessel.
Brau et al. discloses a bioreactor system for producing a cell (para. 3-5, 28) (Fig. 1, sheet 1 of 9) comprising a cell culture vessel (18) (para. 29) and a sensor (50) located within the cell culture vessel wherein the sensor can measure the amount of nutrients in the cell culture vessel (para. 35) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the bioreactor system disclosed by Gebauer et al. to comprise a sensor located within the cell culture vessel and configured to measure the amount of nutrients in the cell culture vessel (wherein such a sensor would be connected to the inline medium dilution system, as the vessel is connected to the inline medium dilution system as shown in Fig. 1), as Brau et al. discloses that it was known in the art to provide such a sensor within a cell culture vessel, and the skilled artisan would have been motivated to measure the levels of nutrients within the cell culture vessel to ensure that sufficient nutrients are available to promote cell production. 
Regarding claim 4, Gebauer et al. discloses the inline medium dilution system, as set forth above.
Gebauer et al. is silent as to the inline medium dilution system containing conductivity and/or pH process analyzers.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the inline medium dilution system disclosed by Gebauer et al. to contain pH probes (reads on pH process analyzers), as Brau et al. discloses that it was known in the art to equip a bioreactor system with such a feature, and the skilled artisan would have been motivated to monitor pH conditions in the inline medium dilution system to ensure that diluted medium is at a pH suitable for successful cell production.
Regarding claim 14, Gebauer et al. discloses a bioreactor system for producing a cell (16, 25, 37) (Fig. 1, sheet 1 of 2), wherein the bioreactor system comprises:
a cell culture vessel (2) (para. 37) comprising an outlet (see outlet provided with valve 8 at bottom of vessel 22, para. 23 and Fig. 1) (reads on a product harvest module because products within the vessel can be removed or “harvested” therethrough);
a medium container and a water supply  (10, 11) (para. 16, 25, 38); and
an inline medium dilution system (comprising 3, 4) for diluting concentrated medium from the medium container (para. 16, 25-28), the inline medium dilution system having an inlet and an outlet (para. 16, 25-28) (Fig. 1), wherein the inlet is in fluid communication with the medium container and the water supply (para. 16, 25-28) (Fig. 1), and wherein the outlet is in fluid communication with the culture vessel (para. 16, 25-28) (Fig. 1).
As to the limitation of the system being a continuous system for producing the cell, it has been held that that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and 
Gebauer et al. is silent as to the system comprising a sensor connected to the inline medium dilution system, wherein the sensor is located within or outside the cell culture vessel which sensor can measure the concentration or the amount of medium or the amount of selected components or nutrients in the cell culture vessel and instrumentation for monitoring and controlling the dilution process.
Brau et al. discloses a bioreactor system for producing a cell (para. 3-5, 28) (Fig. 1, sheet 1 of 9) comprising a cell culture vessel (18) (para. 29) and a sensor (50) located within the cell culture vessel wherein the sensor can measure the amount of nutrients in the cell culture vessel (para. 35) (Fig. 1). Brau et al. further discloses wherein the system comprises a pH probe that allows for checking of cell culture production (para. 35).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the bioreactor system disclosed by Gebauer et al. to comprise a sensor located within the cell culture vessel and configured to measure the amount of nutrients in the cell culture vessel (wherein such a sensor would be connected to the inline medium dilution system, as the vessel is connected to the inline medium dilution system as shown in Fig. 1), as Brau et al. discloses that it was known in the art to provide such a sensor within a cell culture vessel, and the skilled artisan would have been motivated to measure the levels of nutrients within the cell culture vessel to ensure that sufficient nutrients are available to promote cell production. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the system to comprise a pH probe (reads 
Regarding claim 15, Gebauer et al. in view of Brau et al. teaches wherein the instrumentation is a pH probe (reads on pH instrumentation), as set forth above. 
Regarding claim 19, Gebauer et al. discloses wherein the cell culture vessel comprises an outlet, as set forth above.
Gebauer et al. is silent as to the cell culture vessel further comprising a bleed outlet.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to modify the bioreactor system disclosed by Gebauer et al. to comprise two outlets, thereby allowing one outlet to serve as a product harvest module and another outlet to serve as a bleed outlet, as such a modification represents mere duplication of parts of the outlet already disclosed by Gebauer et al., and would provide the predictable and beneficial outcome of allowing a user to access the interior of the cell culture vessel via multiple openings.
 
Claims 5-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (US Patent Application Publication 2013/0112624).
Regarding claim 5, Gebauer et al. discloses the medium container, as set forth above.
Gebauer et al. does not disclose any particular size for the medium container. 
Nonetheless, it has been held that limitations relating to the size of a claimed device are not sufficient to patentably distinguish over the prior art (MPEP 2144.04). Therefore, the limitation of the volume of the medium container being at least 50 L does not introduce a patentable distinction over 
Regarding claim 6, Gebauer et al. discloses the medium container in fluid communication with an inlet of the inline medium dilution system, as set forth above.
Gebauer et al. is silent as to the system comprising at least two medium containers, each medium container in fluid communication with an inlet of the inline medium dilution system.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to modify the bioreactor system disclosed by Gebauer et al. to comprise two medium containers in fluid communication with an inlet of the inline medium dilution system, as such a modification represents mere duplication of parts of the medium container already disclosed by Gebauer et al., and would provide the predictable and beneficial outcome of increasing the throughput of medium through the bioreactor system (e.g., to allow a user to use different types of medium).
Regarding claim 16, Gebauer et al. discloses wherein the cell culture vessel comprises an outlet, as set forth above.
Gebauer et al. is silent as to the cell culture vessel further comprising a bleed outlet.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to modify the bioreactor system disclosed by Gebauer et al. to comprise two outlets, thereby allowing one outlet to serve as a product harvest module and another outlet to serve as a bleed outlet, as such a modification represents mere duplication of parts of the outlet already disclosed by Gebauer et al., and would provide the predictable and beneficial outcome of allowing a user to access the interior of the cell culture vessel via multiple openings.

Gebauer et al. does not disclose any particular size for the medium container. 
Nonetheless, it has been held that limitations relating to the size of a claimed device are not sufficient to patentably distinguish over the prior art (MPEP 2144.04). Therefore, the limitation of the volume of the medium container being at least 100 L does not introduce a patentable distinction over Gebauer et al. In any case, it would have been obvious to one of ordinary skill in the art to discover an optimum size for the medium container in order to arrive at a diluted medium having a desired concentration.
Regarding claim 18, the rejection of claim 17, above, forms the basis of the rejection of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799